DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 1, 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 7,230,974).
Regarding independent claim 1, Lu, as shown in figure 12, teaches a receiver (1250), comprising: an antenna (1252) receiving carrier electromagnetic radiation transmitted from a transmitter (1210); 5a demodulator (1254-1264) demodulating the carrier electromagnetic radiation to obtain a demodulated signal comprising a spread signal combined with thermal noise, the thermal noise having a thermal noise power spectral density (PSD), the spread signal formed from a signal using a spreading sequence applied to the signal in the transmitter, and the spreading sequence spreading a signal bandwidth of the signal to form the spread signal having a spread 10PSD smaller than the thermal noise PSD for all frequencies in the spread signal (col. 1, lines 49-52); and de-spreading circuitry (1268-1292): comparing the demodulated signal with a plurality of de-spreading sequences representing different timings of the spreading sequence with respect to the demodulated signal, to obtain a correlated signal comprising a correlation between the demodulated signal 15and one of the de-spreading sequences; and outputting the correlated signal (fig. 12, RX DATA and col. 8, lines 11-35). Although Lu fails to particularly teach the correlated signal as the signal having a signal PSD greater than the thermal noise PSD, however, the purpose of 
Regarding independent claim 16, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding dependent claims 7 and 9-11, Lu teaches all subject matter claimed except to further teach wherein the carrier electromagnetic radiation comprises millimetre wave electromagnetic radiation having a frequency of at least 30 gigahertz (claim 7), the signal bandwidth is less than 100 KHz and the spread bandwidth is at least 1 GHz (claim 9), wherein the signal comprises a message having a data rate up to 100000 bits per second (claim 10) and to support transmission of the data rate between 10000 bits per second 10and 100000 bits per second to the receiver (claim 11). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu by using the frequency range, signal bandwidth, and data rate as claimed since it is just a matter design option to select operation parameters of frequency range, signal bandwidth and data rate to support the intended spread spectrum communications.
	Regarding dependent claim 8, Lu further teaches a communication system comprising the receiver of claim 1 and the transmitter transmitting the carrier .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 7,230,974) in view of Sorimachi (US 2021/0203430) or Graceffo et al (US 2017/0317712).
Regarding dependent claims 12-13, Lu fails to further teach a cryptographic system wherein the signal comprises a message and the spreading sequence comprises a key encrypting the message and the spread signal comprises an encrypted message wherein the transmitter transmits the key to the receiver and the encrypted message cannot be decrypted by the receiver or an eavesdropper without the key. However, using such cryptography with key for encryption and decryption in spread spectrum communications is notoriously well-known in the art of spread spectrum communications. For examples, from the same field of endeavor, Sorimachi or Graceffo teaches spread spectrum communications having features where cryptographic key is used in spread spectrum communications. See Sorimachi: [0005] or Graceffo: fig. 1 and [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu by employing the teachings as taught by Sorimachi or Graceffo to include a well-known cryptography in order to arrive at the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 7,230,974) in view of De Leon (US 2005/0238149) or Chutorash et al (US 2010/0280956).
Regarding dependent claims 14-15, Lu fails to further teach wherein the system comprises a wireless payment system and the message signal comprises payment information including a bank account number and wherein the system comprises a text messaging system and the message signal comprises a text message. However, using spread spectrum communications for wireless payment system in banking system and text messaging is notoriously well-known in the art of spread spectrum communications. For examples, from the same field of endeavor, De Leon or Chutorash teaches using spread spectrum communications for wireless payment system in banking system and text messaging. See De Leon: [0031], [0032] and [0043] or Choturash: [0078], [0095] and [0102]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu by employing the teachings as taught by De Leon or Chutorash to use the system for wireless payment system in banking system and text messaging in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of intended use of the claimed invention. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.


Allowable Subject Matter
Claims 2-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed over prior art of record.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Fry (US 5,465,097), Ling et al (US 2013/0210353) and Ataie (US 2019/0173518) are cited because they are pertinent to the spread spectrum communication system. However, none of the cited references teaches or suggests the further limitations as recited in claims 2-6, and 17-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636